Appeal by defendant from a
judgment of the County Court, Suffolk County (Rohl, J.), rendered June 14, 1983, convicting him of sodomy in the first degree (four counts), after a nonjury trial, and imposing sentence.
Judgment reversed, on the facts, and indictment dismissed. This case is remitted to the County Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
*544On our review of the record, we find that defendant’s guilt was not proven beyond a reasonable doubt. Mollen, P. J., Gibbons, Thompson and Brown, JJ., concur.